MR. JUSTICE HARRISON
(dissenting):
I dissent. For the past 19 years State v. Peterson, 134 Mont. 52, 68, 72, 328 P.2d 617, has been the ruling case law of this state on the issue of abutting property owner’s rights. Until today, Peterson has been one of the most cited and relied upon decisions of this jurisdiction in the field of eminent domain litigation. Our departure from that holding will in my opinion seriously affect litigation in future eminent domain cases.
I would reverse the trial court on the first issue, relying on Peterson and a host of cases since that holding. In Peterson this Court held:
“ ‘The owner of land abutting on a highway established by the public has no property or other vested right in the continuance of it as a highway at public expense, and at least in the absence of deprivation of ingress and egress, cannot claim damages for its mere discontinuance, although such discontinuance diverts traffic from his door and diminishes his trade and thus depreciates the value of his land.’
“But the fact remains that the former highway remains just as it was before and defendants’ easement of access is not interfered with or in any way damaged. Stripped of misleading arguments and statements, defendants’ claim for damage to the remaining property is nothing more than damage by reason of diversion of traffic from their door and resulting loss to business. This is in the nature of damnum absque injuria.” 134 Mont. 68, 72, 328 P.2d 626, 628.
The testimony of the expert appraiser as to the loss of value to the residential and commercial parcel because of loss of convenient access to that parcel is in effect testimony about the loss of business due to the rerouting of the highway and that loss is not compensable. It was error to admit that testimony. State v. Hoblitt, 87 Mont. 403, 411, 288 P. 181; State v. Thelberg, 87 Ariz. 318, 350 P.2d 988; Troiano v. Colorado Dept. of Highways, 170 Colo. 484, 463 P.2d 448; Mabe v. State, 83 Idaho 222, 360 P.2d 799.